TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2019



                                      NO. 03-18-00765-CR


                                  The State of Texas, Appellant

                                                 v.

                                    David Pena, III, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the district court granting appellee’s motion to

suppress. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in that portion of the district court’s order pertaining to appellee’s statement,

and the Court affirms that portion of the district court’s order. However, the Court holds that

there was reversible error in that portion of the district court’s order pertaining to the physical

evidence seized from the trunk of appellee’s car. Therefore, the Court reverses that portion of

the district court’s order and remands the case for further proceedings consistent with this

opinion. Because appellee is indigent and unable to pay costs, no adjudication of costs is made

as to appellee. However, the State will pay the costs of appeal it incurred, both in this Court and

in the court below.